IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                   FILED
                                                                December 13, 2007
                                 No. 07-10908
                               Summary Calendar               Charles R. Fulbruge III
                                                                      Clerk

RICHARD JOHN FLORANCE, JR
                                            Plaintiff-Appellant

v.

JERRY BUCHMEYER; ROBERT J DAVIS; MATTHEWS, STEIN, SHIELS,
PEARCE, KNOTT, EDEN & DAVIS LLP; BRENDA TAYLOR; UNKNOWN
DEPUTY CLERK OR CLERKS; COLLIN COUNTY TEXAS; STATE OF TEXAS,
A federal corporation; JOHN R ROACH; YOON KIM; CHRISTOPHER M
FREDERICKS; CHAD SMITH; RODNEY D PATTEN; ANTHONY G BROCATO;
MARK J RUSCH; UNITED STATES OF AMERICA

                                            Defendants-Appellees


                 Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 3:07-CV-125


Before WIENER, GARZA, and BENAVIDES, Circuit Judges.
PER CURIAM:*
      Richard John Florance, Jr., a sanctioned litigant, moves to proceed on
appeal from the district court’s dismissal of his civil suit and for the removal of
sanctions previously imposed by this court. Florance is barred from filing any
pleading in this court without the prior authorization of a judge of this court,


      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                 No. 07-10908

and we have warned Florance that any filing in this court that contains
inappropriate comments concerning judicial personnel or other parties will be
stricken and dismissed with prejudice.     See In re: Florance, No. 07-40129
(5th Cir. Jun. 5, 2007); Florance v. Commissioner of Internal Revenue,174 F.
App’x 200 (5th Cir. Mar. 29, 2006).
      Despite our warning, Florance has again submitted pleadings to this court
containing inappropriate comments concerning judicial personnel and other
parties. Accordingly, Florance’s motions to proceed as a sanctioned litigant and
to remove the sanctions previously imposed by this court are DENIED.
Florance’s appeal is STRICKEN from the record and DISMISSED WITH
PREJUDICE. Florance is warned that future inappropriate filings may result
in monetary sanctions. All other outstanding motions are DENIED as moot.




                                       2